       Case 2:21-cr-00013-MCE Document 17 Filed 03/29/21 Page 1 of 3


     HEATHER E. WILLIAMS, SBN 122664
 1   Federal Defender
     NOA OREN, SBN 297100
 2   Assistant Federal Defender
     Designated Counsel for Service
 3   801 I Street, Third Floor
     Sacramento, CA 95814
 4   T: (916) 498-5700
     F: (916) 498-5710
 5
     Attorneys for Defendant
 6   BENJAMIN BUTLER
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:21-CR-00013-MCE
                                                 )
11                    Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE
12                       vs.                     )
                                                 )   Date: April 1, 2021
13   BENJAMIN BUTLER,                            )   Time: 10:00 A.M.
                                                 )   Judge: Hon. Morrison C. England, Jr.
14                  Defendant.                   )
                                                 )
15                                               )
16
17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Ross Pearson, Assistant United States Attorney and attorney for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender, Noa E. Oren, attorney
20   for Benjamin Butler, that the status conference for April 1, 2021 be continued to May 13, 2021 at
21   10:00 a.m.
22           The reason for this continuance is to allow defense counsel additional time to review,
23   discovery, to continue investigating avenues for mitigation and to negotiate a possible pre-trial
24   resolution. Specifically, the United States has produced over three hundred pages of discovery,

25   including police reports, the defendant’s criminal history and prior conviction documents, a cell

26   phone search warrant and extraction report, body camera videos, and photographs. The United
27   States and defense counsel are also working on obtaining additional prior conviction documents

28
      Stipulation and Order to Continue Status            -1-          United States v. Butler, 2:21-cr-00013-MCE
      Conference
       Case 2:21-cr-00013-MCE Document 17 Filed 03/29/21 Page 2 of 3



 1   for Butler. Counsel for Butler needs additional time to review this discovery and discuss the

 2   discovery with her client.

 3            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

 4   excluded from the date of the parties stipulation through and including May 13, 2021; pursuant

 5   to 18 U.S.C.§3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479,

 6   Local Code T4 based upon continuity of counsel and defense preparation.

 7            Counsel and the defendants also agree that the ends of justice served by the Court

 8   granting this continuance outweigh the best interests of the public and the defendants in a speedy

 9   trial.

10                                                 Respectfully submitted,
     DATED: March 25, 2021                         HEATHER E. WILLIAMS
11                                                 Federal Defender
12
                                                   /s/ Noa E. Oren
13                                                 NOA E. OREN
                                                   Assistant Federal Defender
14                                                 Attorney for Defendant
                                                   BENJAMIN BUTLER
15
16
17   DATED: March 25, 2021                         PHILLIP TALBERT
                                                   Acting United States Attorney
18
                                                   /s/ Ross Pearson
19
                                                   ROSS PEARSON
20                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status       -2-           United States v. Butler, 2:21-cr-00013-MCE
      Conference
       Case 2:21-cr-00013-MCE Document 17 Filed 03/29/21 Page 3 of 3


                                                 ORDER
 1
 2           The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
 4   that the failure to grant a continuance in this case would deny defense counsel reasonable time
 5   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 6   finds that the ends of justice served by granting the continuance outweigh the best interests of the
 7   public and defendants in a speedy trial.
 8           The Court orders the status conference scheduled for April 1, 2021 be continued to May
 9   13, 2021 at 10:00 a.m. The Court orders the time from the date of the parties stipulation, up to
10   and including May 13, 2021, excluded from computation of time within which the trial of this
11   case must commence under the Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local
12   Code T4.
13           IT IS SO ORDERED.
14   Dated: March 29, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -3-          United States v. Butler, 2:21-cr-00013-MCE
      Conference
